internal_revenue_service number info release date index number --------------------------------------------------- ------------------------------ -------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-129704-05 date date dear ----------------- this letter responds to your inquiry postmarked date requesting relief for a late election under subchapter_s based on the information submitted and your account history it appears that your corporation is eligible to seek automatic relief under revproc_2003_43 for the ------- taxable_year sec_4 of revproc_2003_43 describes the procedural requirements for when a tax_return has not been filed for the 1st year of the intended election if the entity seeking the election has not filed a tax_return for the 1st taxable_year of the intended election the entity may request relief for the late election by filing with the applicable service_center the properly completed election form the election form must be filed within months of the original due_date of the intended election but in no event later than months after the due_date of the tax_return excluding extensions of the entity and must state at the top of the document filed pursuant to revproc_2003_43 attached to the election form must be a statement establishing reasonable_cause for the failure_to_file the election timely your request should be submitted before date via facsimile to internal_revenue_service cincinnati service_center at you must retain your fax transmission receipt as proof of filing if you fail to receive a letter confirming the account update within days after sending the fa x you may contact the person listed in this letter incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online classroom is available at www irs gov businesses small genin-129704-05 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office a t sincerely s dianna k miosi dianna k miosi chief branch office of associate chief_counsel passthroughs special industries
